ACCEPTED
                                                                                           04-15-00469-cv
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                   10/21/2015 10:42:09 AM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                                       NO. 04-15-00469-CV

                                                                     FILED IN
                                                              4th COURT OF APPEALS
                           IN     THE FOURTH COURT OF APPEALS SAN ANTONIO, TEXAS
                                    AT SAN ANTONIO, TEXAS    10/21/2015 10:42:09 AM
                                                                KEITH E. HOTTLE
                                                                      Clerk

                       CASH BIZ, LP, CASH ZONE, LLC
               D/B/A CASH BIZ and REDWOOD FINANCIALS, LLC

                                                                Appellants.

                                               v.

         HIAWATHA HENRY, ADDIE HARRIS, MONTRAY NORRIS,
              and ROOSEVELT COLEMAN, JR., on behalf of
                themselves and for all other similarly situated

                                                                Appellees.


                           From the 224th Judicial District Court for
                           Bexar County, Texas, No. 2015-CI-01545


                  AGREED MOTION TO EXTEND TIME TO FILE
                        APPELLANTS’ REPLY BRIEF


                Edward S. Hubbard               Patrick E. Gaas
              State Bar No. 10131700        State Bar No. 07562790
             ehubbard@coatsrose.com          pgaas@coatsrose.com
                    COATS, ROSE, YALE, RYMAN & LEE, P.C.
                             9 Greenway Plaza, Suite 1100
                                 Houston, Texas 77046
                                    (713) 651-0111
                               (713) 651-0220 Facsimile

                                  COUNSEL FOR APPELLANTS

                             ORAL ARGUMENT REQUESTED

010725.000005\4829-4447-7737.v1
TO THE HONORABLE COURT OF APPEALS:

        Appellants, Cash Biz, LP, Cash Zone, LLC d/b/a Cash Biz, and Redwood

Financial, LLC, joined by Appellees Hiawatha Henry, Addie Harris, Montray

Norris, and Roosevelt Coleman, Jr., present this agreed motion to extend the time

to file the Appellants’ Reply Brief and to mutually extend the deadline for filing

the Appellants’ Reply Brief under the authority of TEX. R. APP. P. 38.6(d), 10.1,

and 10.5(b)(1) and (3).

        1.       Appellants’ Reply Brief is due on October 26, 2015. Appellants’

counsel is requesting a 10-day extension to file Appellants’ Reply Brief to

November 4, 2015. In accordance with Rule 10.5(b)(1)(c), the following facts

reasonably explain the need for further time. Appellate Counsel for the Appellants

are involved in other time-sensitive appellate matters, including the following:

        a. Appellants’ Counsel is under a pleadings deadline of October 22, 2015 in

             BASF Corporation et. al. v. CB&I Contractors, Inc. FKA et. al.; in the

             23rd Judicial District Court of Parish of Ascension, State of Louisiana,

             Docket No. 00111524B, to revise pleadings in a complex construction

             contract dispute; and

        b. Appellants’ Counsel is providing legal services on a daily basis in

             support of the Early Voting Supervisors, Presiding Judges, Ballot Board




                                                                            i|Page
010725.000005\4829-4447-7737.v1
             and Signature Verification Board in Harris County during early voting

             and on Election Day for the November 3rd General Election.

Based on these facts, Appellants respectfully request an extension of time of 10

days to file their Reply Brief. With the extension, the Appellants’ Reply Brief

would be filed on or before November 4, 2015.

        2.       No previous extensions have been sought or granted regarding the

filing of the Appellants’ Reply Brief.

        3.       Appellants apologize to the court for any delay or inconvenience the

necessity for an extension may cause.

        4.       This motion is agreed to by all parties. This request is not sought for

delay, but in order that justice may be done.

                                        PRAYER
        WHEREFORE, PREMISES CONSIDERED, Appellants, joined by the

Appellees, ask this Honorable Court to grant an extension of 10 days, until

November 4, 2015 to file the Appellants’ Reply Brief, and to grant the same

extension to the Appellees to file the Appellees’ Reply Brief; and ask that all other

briefing periods remain unchanged. Appellants and Appellees also pray for any

other relief to which they may be entitled.




                                                                              ii | P a g e
010725.000005\4829-4447-7737.v1
                                  Respectfully submitted,

                                  COATS, ROSE, YALE, RYMAN & LEE, P.C.



                                  By:     /S/ Edward S. Hubbard
                                        Edward S. Hubbard
                                        State Bar No. 10131700
                                        ehubbard@coatsrose.com
                                        Patrick E. Gaas
                                        State Bar No. 07562790
                                        pgass@coatsrose.com
                                        Sam Arora
                                        State Bar No. 24034287
                                        sarora@coatsrose.com
                                        9 Greenway Plaza, Suite 1100
                                        Houston, Texas 77046-0307
                                        (713) 651-0111
                                        (713) 651-0220 facsimile

                                  ATTORNEYS FOR THE APPELLANTS



                                  HANSZEN LAPORTE



                                  By:     /S/ Daniel Dutko
                                        Daniel Dutko
                                        State Bar No24054206
                                        ddutko@hanszenlaporte.com
                                        11767 Katy Freeway, Suite 850
                                        Houston, Texas 77079
                                        713-522-9444
                                        713-524-2580

                                  ATTORNEYS FOR THE APPELLEES


                                                                   1|Page
010725.000005\4829-4447-7737.v1
                                  CERTIFICATE OF SERVICE

       I hereby certified that a true and correct copy of the foregoing instrument has
been served upon all counsel of records, listed below, by electronic service, e-mail,
certified mail, return receipt requested, or by facsimile, or by hand delivery of
same on the 21st day of October, 2015.

Daniel Dutko
Hanszen Laporte
11767 Katy Freeway, Suite 850
Houston, Texas 77079


                                                 /S/ Edward S. Hubbard
                                               Edward S. Hubbard




                                                                            2|Page
010725.000005\4829-4447-7737.v1